Citation Nr: 0114725	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
right ear defective hearing. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 23, 2000 and May 11, 2000 rating 
decisions by the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).

By way of a March 23, 2000 rating decision, the RO denied the 
veteran a rating in excess of the currently assigned 10 
percent for right ear defective hearing.  The veteran 
disagreed with this determination and, in May 2000, perfected 
a timely appeal.  By way of a May 11, 2000 rating decision, 
the RO denied the veteran entitlement to service connection 
for left ear hearing loss and for tinnitus.  The veteran 
disagreed with this determination, and in June 2000, 
perfected a timely appeal for the issue of left ear hearing 
loss.  By way of a representative's statement in February 
2001, the veteran also perfected a timely appeal for the 
issue of tinnitus.  

In June 2000, the veteran elected to attend a video 
conference hearing, and he waived his right to an in-person 
hearing before a Member of the Board.  The veteran testified 
at the video conference held on February 20, 2001.

This issues of entitlement to service connection for tinnitus 
and entitlement to an evaluation in excess of 10 percent for 
right ear defective hearing are discussed in the remand which 
follows this decision.  



FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran's unilateral left ear hearing loss is 
causally or etiologically related to the acoustic trauma he 
was exposed to during service.


CONCLUSION OF LAW

Unilateral left ear hearing loss was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims  
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board notes that all known medical records and opinions 
regarding the matter of left ear hearing loss have been 
obtained and are associated with the claims file.  In 
addition, the RO afforded the veteran a comprehensive VA 
audiology examination in March 2000.  The veteran took the 
opportunity to appear at a video conference hearing to 
provide testimony in support of his claim.  The Statement of 
the Case reviewed all pertinent evidence and provided the 
veteran with all applicable laws and regulations, and 
informed the veteran of the evidence necessary to 
substantiate his claim.  Accordingly, under these 
circumstances the Board concludes that no further development 
is required to comply with its statutory duty to assist.  Id.  

The veteran claims that he is entitled to service connection 
for left ear hearing loss.  A veteran is entitled to service  
connection for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

With regard to hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000 
or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

Additionally, the United  States Court of Appeals for 
Veterans Claims has held that when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a disability at that 
time, he or she may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Such is the 
case with this veteran.

His service medical records contain no evidence of 
complaints, treatment or diagnosis of left ear hearing loss.  
Physical examinations performed at both entrance and 
separation show that the veteran's left ear hearing was 
within normal limits; namely that whispered voice was 15.  A 
March 22, 1962 Hearing Conservation Data sheet reveals that 
the veteran was exposed to noise; that he wore ear protection 
always or frequently, in the form of muffs, and that he had 
previous noise exposure during target practice.  Any 
indications of hearing loss in service are referable to the 
right ear only, for which he was medically discharged.  The 
veteran's service record shows that his military occupational 
specialty was Aircraft Jet Engine Mechanic when he was in 
service.  

Post-service private and VA medical records dated from 1962 
to 2000 show that the veteran has primarily been evaluated 
for symptoms associated with his service-connected  right ear 
disability.  Indications regarding the left ear are as 
follows.  

VA examination in January 1963 revealed that the veteran had 
no trouble with the left ear.  Physical examination revealed 
that the left ear was normal, and an audiology examination 
showed normal hearing in the left ear.  

Private examination in May 1980 revealed that the veteran had 
difficulty hearing out of the left ear, and much difficulty 
with understanding speech discrimination.  Physical 
examination of the left ear showed a markedly retracted 
tympanic membrane under the microscope.  The impression was 
adhesive otitis, left, with good hearing.  

VA examination in April 1981 revealed that the veteran 
complained of hearing loss.  A summary of a corresponding 
audiogram revealed left ear borderline normal thresholds 
through 4000 Hz.  There was a 10-15 decibel gap suggesting 
mass component to hearing loss.  Left ear tympanogram 
revealed broad peaked tympanogram with sensation of popping 
at 400 millimeters of water, consistent with retraction 
pockety and chain abnormality.  Reflexes were absent in 
monitored left ear.  

VA outpatient treatment records, dated from May 1989 to 
October 1991, revealed that in May 1989, the veteran was seen 
in the ear, nose and throat clinic for complaints of 
decreased hearing in the left ear.  It was noted that the 
veteran had chronic Eustachian tube dysfunction of the left 
ear (his only hearing ear status post right ear radical 
mastoidectomy), and that he had symptoms of plugging and 
decreased hearing which started after snorkeling.  The 
impression was chronic Eustachian tube dysfunction.  In May 
2000, the same history was noted and that the veteran had 
stable hearing in the left ear, borderline normal at 250 
through 4000 Hz, sloping precipitously 6 to 8 Hz to 50 to 60 
decibels.  In March 1991, the veteran was seen for an annual 
follow-up and there was no significant change from 1990.  In 
October 1991, the veteran was seen for a check of his left 
ear.  The veteran reported that he was doing well in general 
conversational situations as long as he was able to see the 
speaker's face and excessive background noise was controlled.  
He reported having difficulty with hearing the television.  

At VA examination in September 1992, the veteran reported 
some decreased hearing in the left ear.  Included in the 
diagnosis was "rule out hearing loss, left ear."  In 
October 1992, the veteran had a corresponding audiology 
evaluation.  At that time, the veteran reported a history of 
noise exposure from jet engines and commercial flying.  Left 
ear pure tone thresholds at indicated frequencies (air 
conduction) were:




HERTZ



500
1000
2000
3000
4000






LEFT
35
30
35
40
35

The average was 35 decibels, and speech audiometry revealed 
speech recognition ability of 98 percent in the left ear.  
The examiner summarized that the veteran had mild to moderate 
sensorineural loss in the left ear, with excellent word 
recognition ability.  The veteran was a candidate for hearing 
aid use.  

The veteran also underwent VA examination in March 2000.  The 
veteran presented with a history of hearing loss since 1962 
that had been gradual in progression.  It was noted that the 
veteran had been exposed to excessive noise levels in the 
military, including jet airplanes, as he worked as a jet 
mechanic, and small firearms.  Pure tone thresholds at 
indicated frequencies (air conduction), in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
120+
120+
120+
120+
120+
LEFT
40
35
40
45
40

The average for the frequencies of 1000, 2000, 3000 and 4000 
Hz, for the left ear, was 40 decibels.  Speech audiometry 
revealed speech recognition ability of zero percent in the 
right ear and of 94 percent in the left ear.  Summary of 
audiology test results for the left ear revealed mild to 
severe sensorineural hearing loss, with good/excellent word 
recognition ability.  The veteran had profound mixed hearing 
loss absent word recognition ability for the right ear.  It 
was recommended that the veteran continue to wear hearing 
protection in the presence of excessive noise levels.  

In September 2000, the veteran's private physician, Dr. 
Hixon, M.D. wrote a letter on the veteran's behalf and 
therein indicated that he had last seen and evaluated the 
veteran in August 2000.  The physician summarized the 
veteran's inservice surgery for the right ear and subsequent 
history regarding the right ear, including that the right ear 
was currently a non-hearing ear.  The physician also stated 
that the veteran:

[H]ad noise exposure while in the service as well and 
has moderate hearing loss in the 40 to 45 decibel range 
in the low to middle frequencies on the left...It's my 
opinion that he is disabled and that his ear problems 
are service connected.  

In February 2001, the veteran testified about his left ear 
hearing disorder.  The veteran indicated that he worked as a 
jet engine mechanic in service and that he also worked on the 
flight line.  The veteran testified that he spent 50 percent 
of his time on the flight line.  He indicated that his left 
ear had given him trouble, and that he had hearing loss that 
had steadily decreased within a few years of discharge from 
military service.  Since service discharge, the veteran had 
worked in sales, for a credit union, and for 30 years in an 
insurance company from where he had retired 5 years earlier.  
The veteran indicated that reduction in his left ear was such 
that he had to wear a hearing aid in the left ear.  That 
hearing aid was the receiver for the right ear transmitter.  

The Board has reviewed the record in its entirety.  Based on 
the evidence contained in the record, the Board finds that 
the veteran's unilateral left ear hearing loss is related to 
the acoustic trauma the veteran was exposed to during 
service.  Indeed, the veteran's service records and service 
medical records show that he was exposed to noise in service 
when he served as a jet engine mechanic.  The veteran's 
October 1992 and March 2000 VA examinations show that the 
criteria for hearing loss for disability purposes as set 
forth in 38 C.F.R. § 3.385 have been met.  The statement from 
Dr. Hixon, that the veteran had noise exposure in service and 
that he currently has moderate hearing loss in the 40 to 45 
decibel range in the low to middle frequencies on the left, 
provides a nexus opinion as to the etiology of the veteran's 
current left ear hearing loss and his exposure to acoustic 
trauma during service.  This opinion as to the etiology of 
the veteran's left ear hearing loss is uncontroverted and not 
contradicted by any other medical evidence or opinion of 
record.  Therefore, the Board concludes that service 
connection for left ear unilateral hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

As indicated in a May 2000 rating decision, the basis for the 
RO's denial of the veteran's claim for entitlement to service 
connection for tinnitus was that there was no nexus between 
the claimed disorder and service.  The Board notes, however, 
that during the pendency of this appeal there has been a 
significant change in the law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (or VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App.  
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L.  
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100  
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet.  
App. Feb. 22, 2001).  

Because of the change in the law brought about by the VCAA of 
2000, as well as the reasons noted below, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L.  
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

Regarding the claim for entitlement to service connection for 
tinnitus, the veteran in 1992 reported a history of 
unilateral tinnitus beginning in 1982.  At VA examination in 
March 2000, the veteran reported the onset of bilateral 
tinnitus in 1992.  In his statement of September 2000, the 
veteran's private physician offered an opinion that the 
veteran was disabled and that his ear problems were service 
connectable.  However, unlike the issue of left ear hearing 
loss, Dr. Hixon did not elaborate in his opinion on the onset 
and etiology of tinnitus.  Dr. Hixon did however indicate 
that if further information was need from him, he could be 
contacted for the same.  The RO should contact Dr. Hixon, and 
ask him to clarify his opinion as it regards the veterans' 
alleged tinnitus disorder.  The RO should also arrange for 
the veteran to undergo an audiology VA examination to obtain 
a nexus opinion as to the relationship between the veteran's 
active military service and current unilateral or bilateral 
tinnitus disorder.  In this regard, the veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

As to the claim for entitlement to an increased rating in 
excess of 10 percent for right ear hearing loss, the Board 
notes that since it has just granted service connection for 
left ear hearing loss, the veteran now has a bilateral 
hearing loss disability.  Under the rating criteria, the 
veteran's rating may be affected based upon having a 
bilateral hearing loss service-connected disability rather 
than a unilateral hearing loss disability.  In particular, it 
is noted that 38 C.F.R. § 4.85 was revised in June 1999 to 
now require that, in evaluating any claim for impaired 
hearing, reference must be made to 38 C.F.R. § 3.350, and a 
determination must also be made as to whether the veteran may 
be awarded special monthly compensation due to deafness or 
deafness in combination with other specified disabilities.  
The Board determines that the veteran's bilateral hearing 
loss disability should be rated accordingly, and that 
38 C.F.R. § 3.350 be referenced according to the regulation.  

Specifically, special monthly compensation may be granted 
under 38 C.F.R. § 3.350 when the veteran exhibits deafness of 
both ears, the absence of air and bone conduction, or 
complete organic aphonia with constant inability to 
communicate by speech under 38 C.F.R. § 3.350(a) (2000); 
bilateral deafness rated at 60 percent or more disabling 
(with hearing loss in at least one ear being service-
connected) in combination with service-connected bilateral 
visual acuity of 5/200 or less, or service connected total 
deafness in one ear or bilateral deafness rated at 40 percent 
or more disabling (with hearing loss in at least one ear 
being service-connected) in combination with service 
connected blindness in both eyes, or absolute deafness 
combined with the loss of use of two extremities under 38 
C.F.R. § 3.350(e) (2000); loss of eyes or blindness combined 
with deafness and/or loss of the use of a hand or foot, or 
blindness in both eyes with bilateral deafness rated at no 
less than 30 percent (with hearing loss in at least one ear 
being service-connected) under 38 C.F.R. § 3.350(f) (2000).

Accordingly, in an effort to ensure due process in this case 
and to comply with the change in the law, this case is 
REMANDED for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record any outstanding pertinent 
medical records.  The RO should obtain, 
if possible, clarification from Dr. Hixon 
about his September 2000 medical opinion 
regarding the veteran's disabling ear 
problems, and whether that includes the 
alleged tinnitus disorder.  Dr. Hixon 
should be asked to provide a bases for 
his opinion.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified. 

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo ear, nose and 
throat and audiology VA examinations to 
obtain a medical opinion as to the 
relationship between any current tinnitus 
and the veteran's military service.  The 
entire claims file should be made 
available for the examiners' review 
during the evaluations.  All indicated 
studies and tests should be completed, 
and all clinical findings should be 
reported in detail.  The examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that 
diagnosed tinnitus was incurred in or 
aggravated during the veteran's active 
military service.

3.  The RO should ensure that all 
requested development has been completed 
to the extent possible in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v.  
West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification  
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


